DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: In line 11, the phrase ‘for biasing the jaws toward each’ does not make any sense. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the lock member" in line 12. There is insufficient antecedent basis for this limitation in the claim.
Claims 3-7 recite the limitation "the locking member" in line 12. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recite the limitation "the threaded anchor member" in line 3. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (US2015/0275956).
For claim 1, Oh et al. discloses a cast-in-place anchor assembly (figs. 4-5) for anchoring objects to a concrete structure after concrete pouring and concrete setting, the objects fastened to an elongated load bearing member (70) which is connected to the anchor assembly, the cast-in-place anchor assembly comprising: an anchor housing (36), the anchor housing including an opening therein along a longitudinal axis thereof for receiving the elongate load bearing member, the anchor housing also including a jaw assembly (14, 16) housed in the anchor housing, the jaw assembly for lockingly engaging and axially constraining the elongate load bearing member (70) relative to the anchor housing, the jaw assembly including separable jaws and a bias member (16) for biasing the jaws toward each, the jaws including a reconfigurable lock structure, wherein, in a first anchor assembly configuration, the lock member has a first configuration that allows the jaws to move relative to the anchor housing [0075] and in a second anchor assembly configuration the lock member reconfigures to further limit the relative movement [0076].
For claim 2, Oh et al. discloses that the lock structure is a thread ([0069] thread within separable jaws).
For claim 3, Oh et al. discloses that the locking member (18) is a flexible member ([0067] wave spring).
For claim 4, Oh et al. discloses that the locking member (18) is an expandable member ([0067] wave spring).
For claim 5, Oh et al. discloses that the locking member (18) is a metal member (wave spring is inherently metal).
For claim 6, Oh et al. discloses that the locking member (18) is a contractible member ([0067] wave spring).

For claim 8, Oh et al. discloses that the separable jaws (14, 16) include threaded interior surfaces [0069].
For claim 9, Oh et al. discloses that the separable jaws include a separator projection (outer projection 44, 46 of inner thread [0069], broadest reasonable interpretation) thereon, and wherein the separator projection includes an inclined surface.
For claim 10, Oh et al. discloses a cast-in-place anchor assembly (fig. 4-5) for anchoring objects to a concrete structure after concrete pouring and concrete setting, the objects fastened to an elongated load bearing member which is connected to the anchor assembly, the cast-in-place anchor assembly comprising: an anchor housing (36), the anchor housing including an opening (34) therein along a longitudinal axis thereof for receiving the elongate load bearing member, the anchor housing also including a jaw assembly (14, 16) housed in the anchor assembly, the jaw assembly for lockingly engaging and axially constraining the elongate load bearing member relative to the anchor housing, the jaw assembly including separable jaws and a bias member (18) for biasing the jaws toward each other.
For claim 11, Oh et al. discloses that the separable jaws include a separator projection (outer projection 44, 46 of inner thread [0069], broadest reasonable interpretation) thereon, and wherein the separator projection includes an inclined surface.
For claim 12, Oh et al. discloses that the inclined surface has a decreasing radius moving axially away from a bottom of the separable jaws (the outer projection of thread 44, 46 slope down to a point away from the bottom of the jaws).
For claim 13, Oh et al. discloses that a threaded rod (70) inserted into the opening along the longitudinal axis engages the inclined surface (inner projections of 44, 46) to urge lower ends of the jaws radially outward (the jaws move outward as the rod extends through the jaws).
For claim 15, Oh et al. discloses a cast-in-place anchor assembly (figs. 4-5) for anchoring objects to a concrete structure after concrete pouring and concrete setting, the objects fastened to an anchor member which is connected to the anchor assembly, the cast-in-place anchor assembly comprising: an anchor housing (36), the anchor housing including an opening (34) therein along a longitudinal axis 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633